Citation Nr: 1505435	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1. Entitlement to service connection for a blood disorder, to include thrombophlebitis or deep vein thrombosis (DVT). 

2. Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served in the Army National Guard (ARNG). His DD 214 states he served on active duty for training (ADT) from October 1970 to March 1971. His ARNG report of separation indicates he was discharged in September 1973; his retirement record notes he served on ADT from June 26 to July 10, 1971 and June 17, 1972 to July 1, 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In March 2013, the appellant testified before the undersigned at a hearing. A copy of the transcript is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The appellant stated in July 2010 and at the March 2013 Board hearing that he was receiving Social Security Administration (SSA) disability benefits, in part due to peripheral neuropathy; these records must be procured. See 38 C.F.R. § 3.159(c)(2) (2014). Further, at the hearing he frequently referenced ongoing VA treatment; these records also must be associated with the file. Id.

The appellant has variously asserted that his claimed disabilities resulted from "shots in boot camp" (see June 2010 claim and July 2010 statement) and that while in service he was forced to march and "had problems with his legs." (Transcript, P 2.) 

For the most part, in order to qualify for VA disability benefits, a claimant must establish "veteran status." See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). For this appellant, there are two ways to do establish "veteran status": (1) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (2) serve on a period of inactive duty for training (IDT) and incur or aggravate an injury during that period of IDT. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). In other words, service on ADT (or IDT), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). The claimed disabilities are not considered injuries for the purpose of IDT. 38 U.S.C.A. § 101(24)(C) (2014). 

The appellant has not been given a VA examination. While the low threshold for showing that his current disabilities may be associated with ADT or IDT service has been met, the examiner should be aware that the May and June 1973 record documenting initial treatment for left lower leg deep vein thrombophlebitis did not occur while the appellant was on ADT or IDT. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Request all SSA records. If unavailable, notify the appellant in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Request all VA records. If unavailable, notify the appellant. Id. 

3. Send the file for a VA opinion to determine the etiology of the claimed disabilities; in particular the opinion writer should address the appellant's contentions that his current disabilities resulted from "shots at boot camp" or marching during ADT or IDT. The complete file should be made available to the opinion writer.

The opinion writer should state whether it is at least as likely as not that the diagnosed blood disorder disabilities (bouts of thrombophlebitis or DVT) and peripheral neuropathy are related to service, to include the periods on ADT noted above. 

The opinion writer should reference: 

* February 1971 report of medical examination showing the skin, vascular system were normal and the report of medical history showing no cramps in legs reported;

* November to December 1970 service treatment records showing several visits to podiatry and complaints of foot and back strain; 

* May and June 1973 Dr. A.F. and hospital discharge record;

* August 1973 146th Evacuation Hospital, ARNG medical evaluation;

* July 2009 Dr. E.S. record showing medication included Coumadin and a diagnosis of diabetes mellitus type II, uncomplicated;

* October 2010 Dr. T.L. letter showing a new diagnosis of peripheral neuropathy and noting that a work up for the cause of was ongoing;

* November 2010 Dr. P.U. letter summarizing the appellant's medical history; 

* October 2011 RRMC hospital course and discharge records and 

* March 2012 Dr. T.L. letter diagnosing the appellant as having a sensorimotor, axonal neuropathy and noting no relationship between such diagnosis and past Coumadin treatment. 

A clear rationale should be provided for all conclusions reached.

3. Issue an SOC regarding the issue of service connection for a thoracolumbar spine disability and an increased rating for PTSD. These issues should not be returned to the Board, unless there are timely substantive appeals.

4. Adjudicate the claims on appeal. If the decision is in any way adverse to the appellant, provide a supplemental statement of the case (SSOC) to the appellant and his representative. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

